IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-41138
                           Summary Calendar



UNITED STATES of AMERICA,

                                            Plaintiff-Appellee,
versus

JOSE L. NUNEZ,

                                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-216-1
                      --------------------
                         April 18, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel has filed a motion to withdraw as

counsel and a brief in accordance with Anders v. California, 386
U.S. 738 (1967).    Jose L. Nunez received a copy of counsel’s

motion and brief but has not filed a response.     Our independent

review of the brief and record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED, counsel is

excused from further responsibilities in this case, and the

APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.